Exhibit Magnetek, Inc. Subsidiaries of the Registrant as of June 27, 2010 The following list of subsidiaries of Magnetek, Inc. indicates the jurisdiction of organization. Jurisdiction of Status at Name Incorporation June 27, 2010 Magnetek Mondel Holding, Inc. (1) Delaware Active Magnetek Alternative Energy, Inc. (1) Delaware Active Magnetek (U.K.) Limited (1) England Active Mondel ULC (3) Canada Active Magnetek National Electric Coil, Inc. (1) Delaware Inactive Magnetek de Mexico, S.A. de C.V. (2) Mexico Inactive Manufacturas Electricas de Reynosa, S.A. de C.V. (2) Mexico Inactive Mejor Electronica de Mexico S.A. de C.V. (2) Mexico Inactive Servicio de Guarderas, S.C. (2) Mexico Inactive (1) 100% owned by Magnetek, Inc. (2) 99% owned by Magnetek, Inc. (3) 100% owned by Magnetek Mondel Holding, Inc.
